DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On p. 2, line 13, "disposed aligned" is ungrammatical and should read, for example, "disposed and aligned" or "disposed or aligned", 
On p. 6, line 24, "disposed arranged" is ungrammatical and should read, for example, "disposed and arranged" or "disposed or arranged",
On p. 6, line 27, "disposed arranged" is ungrammatical and should read, for example, "disposed and arranged" or "disposed or arranged",
On p. 6, line 30, "disposed arranged" is ungrammatical and should read, for example, "disposed and arranged" or "disposed or arranged",
On p. 9, line 30, "disposed aligned" is ungrammatical and should read, for example, "disposed and aligned" or "disposed or aligned".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a plurality of plate-shaped busbars … that are disposed aligned at an interval”, and it is unclear whether the busbars are disposed and aligned, or disposed or aligned. It is suggested to amend claim 3 to recite either “that are disposed or aligned at an interval” or “that are disposed and aligned at an interval.” For examination purposes, claim 3 will be read as “a plurality of plate-shaped busbars … that are disposed and aligned at an interval.” 
Claims 4-6 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2010/0288532).
Regarding claim 1, Ikeda teaches a busbar (Title, Abstract) comprising: a flat plate portion having a back surface (busbar 11, fig. 2B, [0075]), wherein a burr at an outer peripheral edge of the flat plate portion protrudes only toward a surface of the flat plate portion opposite to the back surface (“all burs B are generated on a top surface side of the press punched busbar so as to project upwards, while no burr 
The examiner notes that the limitation “the back surface of the flat plate portion of the busbar is configured to be fixed to electrodes of a battery cell through welding” is intended use, because claim 1 is directed entirely to the busbar structure, not the battery. Thus, Ikeda teaches all of the positively recited structure of instant claim 1. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 2, Ikeda teaches the busbar according to claim 1, wherein, at the outer peripheral edge of the flat plate portion, a lightening portion is formed having a configuration in which the outer peripheral edge is partly recessed (see Annotated Figure 2B of Ikeda, with an arrow pointing to the recessed portion of the perimeter between D1 and D3, and another arrow pointing to another recessed portion which is the curved corner), and the lightening portion is disposed in a region that does not correspond to the electrodes (the lightening portions shown in Annotated Figure 2B are located in a part of the busbar 11 away from the holes, which are the regions corresponding to the electrodes; “bolts 62, 63, which are terminals of planar batters 61 of a battery assembly (FIG. 6), are finally inserted through the bolt insertion holes 11L”, [0078], fig. 6).

    PNG
    media_image1.png
    253
    606
    media_image1.png
    Greyscale

Annotated Figure 2B of Ikeda

Regarding claim 3, Ikeda teaches a busbar coupled body (“a series of chain-like connected busbars 10 shown in the step 1c”, [0074], fig. 1) comprising: a plurality of plate-shaped busbars that are disposed and aligned at an interval (“four connected busbars 11 to 14”, [0074], fig. 1); and a coupling portion that couples opposing edge portions of the adjacent busbars to each other (“connecting portions 12K to 14K”, [0074], fig. 1), wherein a boundary between the coupling portion and each of the opposing edge portions is configured to be separated through pressing (“these connecting portions 12K to 14K which then function as shearing portions 12S to 14S by a shearing machine, whereby the series of four connected busbars is separated from each other”, [0074]; “the busbars 11 to 14 are also press punched to be separated from each other only through press punching with the shear cutting step shown in FIG. 1 omitted”, [0088]; fig. 1). 
The examiner notes that the limitation “the plate-shaped busbars are configured to be fixed to electrodes of a battery cell through welding” is intended use, because claim 3 is directed entirely to the busbar structure, not the battery. Thus Ikeda teaches all of the positively recited structure of instant claim 3. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2010/0288532) as applied to claim 3 above, and further in view of Guillanton et al. (US 2019/0181599).
Regarding claim 4, Ikeda teaches the busbar coupled body according to claim 3. However, Ikeda does not teach that a pilot hole for intermittently transporting the busbar coupled body is formed in the coupling portion.
Guillanton teaches a busbar coupled body wherein a hole is formed in the coupling portion (holes shown in carrier portion 20, [0032], fig. 1). Guillanton is silent as to these holes being pilot holes for intermittently transporting the busbar coupled body, however the holes have the structure required for this purpose. It would be obvious to a person having ordinary skill in the art to combine the pilot holes of Guillanton with the coupling portion of Ikeda since the combination would have yielded the predictable result of being able to use the pilot holes to transport and align the busbar coupled body. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2010/0288532).
Regarding claim 5, Ikeda teaches the busbar coupled body according to claim 3, including a coupling portion 12K, 13K, 14K and opposing edge portions that are partly recessed ([0074], fig. 1). Ikeda does not teach that the boundary between the coupling portion and each of the opposing edge portions has a shape in which the opposing edge portion is partly recessed. However, locating the connecting portion on a portion of the opposing edge that is to be partly recessed yields the predictable result of the boundary of the connecting portion and each of the opposing edge portions having a shape in which the opposing edge portion is partly recessed. The combination of familiar elements is likely to be KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 6, Ikeda teaches the busbar coupled body according to claim 5, wherein a lightening portion formed at each of the opposing edge portions after separating the coupling portion (indicated by arrows in Annotated Figure 2B of Ikeda) is disposed in a region that does not correspond to the electrodes (the lightening portions shown in Annotated Figure 2B are located in a part of the busbar 11 away from the holes, which are the regions corresponding to the electrodes; “bolts 62, 63, which are terminals of planar batters 61 of a battery assembly (FIG. 6), are finally inserted through the bolt insertion holes 11L”, [0078], fig. 6). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,608,228. Although the claims at issue are not identical, they are not patentably distinct from each other because US10608228 . The examiner notes that “configured to be fixed to the electrodes of a battery cell” is intended use, because claim 1 is directed entirely to the busbar structure, not the battery. Thus, US10608228 claims all of the positively recited structure of instant claim 1. The Courts have held that a statement of intended use in an apparatus claim fails to In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan et al. (US 2016/0172649) discloses a busbar which has a lightening portion in a region that does not correspond to the electrodes and is configured to be fixed to the electrodes of a battery through welding ([0033], fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/KATHARINE A CAUGHRON/Examiner, Art Unit 4111   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728